DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-5, 8-17 are currently pending. This office action is in response to the amendment filed on 06/01/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-5 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim reties “to produce the aromatic organometal compound” which renders the claim indefinite as there is not enough antecedent basis for the claimed limitation of “the aromatic oraganometal compound”. 
Concerning claim 11 the claim recites “the reacting the mixture” which renders the claim indefinite as there are two different reacting the mixtures performed in claim 1 from which the claim depends. 
Concerning claim 14 the claim recites “reacting a mixture of the polymer obtained by the method of claim 1 and a compound  containing a halogen atom to form a polymer having a halogen atom at a terminal thereof” which renders the claim indefinite as it is not clear which polymer of the method of claim 1 is being referred at claim 1 includes a polymer having metal at a terminal thereof and a polymer having a halogen atom at a terminal thereof.   It should be noted that claim 1 already teaches a step of reacting a mixture of a polymer and a compound containing a halogen atom to form a polymer having the halogen atom at a terminal thereof, which renders it unclear if this limitation refers to repeating this step or only that the method must include this step which was already indicated by claim 1. 
	Claims 2-5, 8-10 12-13 and 15-17 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-5, 8-9, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kato (US 2010/00335158 A1).
Concerning claim 1, 3-5, 8-9, 11 Kato taches an example of a reaction where 8.73 mmol of lithium chloride was put in to a flask the flask was cooled to -78°C sec butyl lithium was added in an amount of 2.6 mmol and then styrene was added to the solution and then polymerized (paragraph 0149). After this methyl methacrylate was added and polymerized (paragraph 0151) and after this a solution of 0.823 mmol of alpha alpha dibromo p-xylene was added (paragraph 0152). 
This corresponds to the claimed method where an aromatic compound having a double bond is reacted with a metal containing compound to produce an aromatic organometal compound of a living polystyrene polymer, which then anionically polymerizes the methyl methacrylate to produce a polymer having a metal at a terminal thereof. Which is then reacted with the halogen containing compound of alpha alpha dibromo p-xylene, which when reacted with the metal terminated polymer would provide a polymer having a bromide atom at the terminal thereof. It should be noted that in Kato the reaction is continued for 2 days in order that the other bromine atom of the alpha alpha dibromo p-xylene could react with an additional polymer chain (paragraph 0152). However this additional reaction does not change that the polymer metal containing polymer is reacted with a bromine containing compound which would result a polymer with a bromine terminal group, thereby giving the claimed steps. Both the anionic polymerizing and the reacting a mixture occur at -78°C. 
Concerning claims 12-13 Kato further teaches a polymer which is made using all of the steps of the claimed method has a Mn of 56,400 and a Mw/Mn of 1.07 (paragraph 0152). It should be noted that as is currently claimed the polymer which is indicated does not need to be a halogen terminated polymer but merely must be made by the claimed method steps. 
Concerning claims 14-16 Kato teaches that the compound containing a halogen atom to form a polymer having the halogen atom at a terminal thereof is alpha alpha dibromo p-xylene (paragraph 0152) which has a structure of formula 5 where two of the group R1-R6 are a halo alkyl group and the rest are hydrogen atoms 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 1-5,  8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Park et al, “Faclie Synthesis for Well-Defined A2B Miktoarm Star copolymer of Poly (3-hexylthiophene) and Poly (methyl methacrylate) by the combination of anionic polymerization and click reaction” Journal of polymer Science Part A:Polymer chemistry, February 2013 pages 2225-2232, Vol 51 No 10; On IDS filed on 12/13/2021 all citations refer to the copy of the document provided by applicant with the filing of this IDS) in view of Nagaki (JP 2013-185005 A; all citations refer to the english language machine translation which is provided).
Concerning claim 1 and 8 Park teaches a method in which an initiator for polymerization is prepared by reacting diphenyl ethylene with sec butyl lithium at 0 °C, to which was added LiCl after which the temperature was decreased to -78 °C which was followed by adding methyl methacrylate which was polymerized to provide a living polymethyl methacrylate anion solution (pg 2227 column 2 paragraph 7) which would be a polymer having a lithium metal at the terminal of the polymer. The reaction of diphenyl ethylene, which corresponds to the aromatic compound, with sec butyl lithium, which corresponds to the organometal compound, would result in an aromatic organometal compound which is used as an initiator.  Park teaches that the polymer formed has a structure of (pg 2227 Column 1 Scheme 1b)

    PNG
    media_image1.png
    132
    143
    media_image1.png
    Greyscale

Which  is a polymer having a metal at a terminal thereof. 
Park further teaches where the polymer is further reacted with tris (bromomethyl)benzene (pg 2227 column 2 paragraph 7). 
This is indicated to result in a polymer structure which would have a terminal halogen atom of bromine (pg 2227 Column 1 Scheme 1b)

    PNG
    media_image2.png
    142
    480
    media_image2.png
    Greyscale


Applicant’s specification indicates that an aromatic organometal compound which is made from diphenylethylene and sec butyl lithium (applicants originally filled specification paragraph 0091) has a structure of (applicants originally filled specification paragraph 0095)

    PNG
    media_image3.png
    112
    137
    media_image3.png
    Greyscale

Which results in a polymer having a structure of (applicants originally filled specification paragraph 0093)


    PNG
    media_image4.png
    177
    276
    media_image4.png
    Greyscale

As such the method of Park differs from the claimed method only in that a metal halide is present in the mixture which is reacted to form the aromatic organometal compound, and the ratio of the lithium chloride to the n-butyl lithium. 
However Park indicates that a lithium halide of lithium chloride is added to the reaction mixture after the reaction.  As such one difference between the claimed method and method of Park is when the lithium chloride is added to the reaction mixture, before the reaction of the sec-butyl lithium with diphenylethylene or after the reaction. 
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious.In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.IV.C. 
Nagaki is drawn to a method of living anionic polymerization used to provide controlled molecular weight (paragraph 0007). Th polymerization is indicated to include a polymerization initiator such as butyl lithium or 1,1diphenyl-3-methyl pentyl lithium salt (paragraph 0023) with examples of the  initiator are formed by the reaction of diphenyl ethylene and butyl lithium (paragraph 0054). The polymerization is indicated to include an additive which can be lithium chloride, a metal halide, which is indicated to be present in an amount of from 0.05 to 10 mol per 1 mol of polymerization initiator in order to provide an increase polymerization reaction rate and easily controlled molecular weight (paragraph 0026). It should be noted that the example of Nagaki indicates that the organo metal compound reacted with diphenyl ethylene would be present in the same molar amount as the final diphenyl hexyl lithium initiator (paragraph 0054) as the initiator is made from the organometal compound and the aromatic compound. This provides an overlapping range with the claimed range of the ratio of the metal halide to the organometal compound which would be useful to provide increased polymerization reaction rate and controlled molecular weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to alter when Lithium Chloride is added to the reaction mixture of Park to give the claimed method because it obvious to select any order of mixing ingredients, and to alter the ratio of the lithium chloride to butyl lithium to provide the claimed ratio of the lithium chloride and butyl lithium components of Park because Nagaki teaches that an overlapping range with the claimed range would provide increased polymerization reaction rate and easily controlled molecular weight. 
 
Concerning claim 2 the reaction of diphenyl ethylene with sec butyl lithium would result in an aromatic organometal compound having the same structure as is claimed. 
Park teaches that the polymer formed has a structure of (pg 2227 Column 1 Scheme 1b)

    PNG
    media_image1.png
    132
    143
    media_image1.png
    Greyscale
. 
Applicants specification indicates that an aromatic organometal compound which is made from diphenylethylene and sec butyl lithium (applicants originally filled specification paragraph 0091) has a structure of (applicants originally filled specification paragraph 0095)

    PNG
    media_image3.png
    112
    137
    media_image3.png
    Greyscale

Which results in a polymer having a structure of (applicants originally filled specification paragraph 0093)


    PNG
    media_image4.png
    177
    276
    media_image4.png
    Greyscale

This provides evidence that the aromatic organometal compound indicated by park would have the claimed chemical structure as a polymer having the same chemical structure is made from a reaction product of the same components would result in the intermediate compound having the same chemical structure. 
Concerning claims 3-4 Park as is indicated above indicates that the monomer is methyl methacrylate which corresponds to the claimed monomer structure. 
Concerning claim 5 Park teaches that the polymerization occurs at a temperature of -78 °C (pg 2227 column 2 paragraph 7) which is within the claimed range. 
Concerning claim 9 Park as is indicated above teaches that the initiator is made from dipehylethylene, which as an aromatic compound having a double bond having the claimed structure,  and sec butyl lithium, which is a metal-containing compound (pg 2227 column 2 paragraph 7). 
Concerning claim 10 Park teaches a method having a total of 5.123 mmol of sec butyl lithium and 0.142 mmol of LiCL and 5.6 mmol of diphenyl ethylene (pg 2227 column 2 paragraph 7). The reaction used includes 5.66 mmol of the diphenyl ethylene and 4.94 mmol of the sec butyl lithium (pg 2227 column 2 paragraph 7). However as is indicated above it would be obvious to one of ordinary skill in the art at the time of filling to alter when the lithium chloride compound is added to the reaction mixture, and to use a ratio of the lithium chloride to butyl lithium of 0.05 to 10 mols per mol of butyl lithium. This would indicate using the amounts diphenyl ethylene and butyl lithium present that the amount of lithium chloride which could be used would be up to 49.4 mmol which would provide a maximum total of 54.34 mmol of the metal containing compound and 5.6 mmol of diphenyl ethylene aromatic compound which would have the aromatic compound present in an amount of 10.3 mol% relative to the metal containing compound. The low amount of lithium chloride would correspond to 5.187 mmol of metal containing compound for 5.123 mmol of aromatic compound or 98.8 mol% of the aromatic compound based on the metal containing compound. These values provide an overlapping range with the claimed range of 1 mol% to 60 mol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the aromatic compound relative to the metal containing compound because Parks in view of Nagaki teaches an overlapping range with the claimed range. 
Concerning claim 11 Park further teaches that the reaction of the mixture of the living  PMMA anion solution and Tris (bromomethyl)benzene, halogen containing compound occurred at -78 °C (pg 2227 column 2 paragraph 7) which is within the claimed range. 
Concerning claim 12 Park further teaches that the polymer which is formed has a polydispersity index or Mw/Mn of 1.07 (pg 2227 column 2 paragraph 8) which is within the claimed range. 
Concerning claim 13 Park further teaches that the polymer which is indicated in the discussion of claim 1 above is subjected to additional reaction and in formed in to a Miktoarm star copolymer which has a number average molecular weight of 21,500 (pg 2228 Column 1 paragraph 5).  The method to make this polymer includes the method which is indicated in the discussion of claim 1 above. It should be noted that the claims as are currently drafted do not indicate any particular chemical structure of the final polymer but only indicate that a particular step must be followed. As such the claims are interpreted such that the metal terminal polymer need not be the final product that is formed only that in the step that indicates the metal terminal polymer the metal terminal polymer is present.  As such Park in view of Nagaki teaches the claimed method. 
Concerning claim 14-16 Park further teaches a method indicated in the discussion of claim 1 where the polymer is further reacted with tris (bromomethyl)benzene (pg 2227 column 2 paragraph 7). 
This is indicated to result in a polymer structure which would have a terminal halogen atom of bromine (pg 2227 Column 1 Scheme 1b)

    PNG
    media_image2.png
    142
    480
    media_image2.png
    Greyscale

The scheme indicated above corresponds to the method using the compounds of claims 15 and 16, and as such Park in view of Nagaki  teaches the claimed method. 
Concerning claims 17 Park further teaches that methyl methacrylate is used in an amount of 16.5 mmol in the polymerization reaction and that the tris (bromomethyl)benzene is used in an amount of 2.8 mmol (pg 2227 column 2 paragraph 7). This corresponds to the compound containing the halogen atoms being present in an amount of approximately 16.97 mol% of the amount of monomer used to make the polymer.  This is within the claimed range and so Park in view of Nagaki  teaches the claimed method. 


Response to Arguments
6.	Applicant's arguments filed 06/04/2022 have been fully considered but they are not persuasive. Applicant argues with regard for the rejections over Park that Park does not teach the claimed ratio M2/M1. Furthermore, Park fails to recognize the claimed ratio as a result effective variable which improved polymer yield. 
This argument is not found to be persuasive as the reference of Nagaki indicated in the rejection above teaches that an additive which can be lithium chloride, a metal halide, which is indicated to be present in an amount of from 0.05 to 10 mol per 1 mol of polymerization initiator in order to provide an increase polymerization reaction rate and easily controlled molecular weight (paragraph 0026). As such as is stated above it would be obvious to one of ordinary skill in the art at the time of filling to use the claimed ratio of the lithium chloride to the butyl lithium in order to provide increase polymerization reaction rate and easily controlled molecular weight, to the reference of Park as is taught by Nagaki.


Conclusion
7.	Claims 1-5, 8-17 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763